              Case 2:70-cv-09213-RSM Document 22255 Filed 09/02/20 Page 1 of 2



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7       UNITED STATES OF AMERICA, et al.,               CASE NO. C70-9213 RSM

 8                                  Plaintiffs,          SUBPROCEEDING NO. 17-03 RSM

 9             v.                                        ORDER GRANTING MOTION TO
                                                         WITHDRAW COUNSEL
10       STATE OF WASHINGTON, et al.,

11                                  Defendants.

12

13            This matter is before the Court on the Motion for Leave to Withdraw Justin R. Kover as

14   Counsel for Nisqually Indian Tribe. Dkt. #151. 1 Therein, Nisqually Indian Tribe (“Nisqually”)

15   indicates that its tribal counsel of record, Justin R. Kover, left Nisqually’s employment in 2018.

16   Id. at 2. Nisqually is currently represented in this subproceeding by Jay Manning and Meghan

17   Gavin of Cascadia Law Group PLLC. Nisqually indicates that Mr. Kover has agreed to withdraw

18   but has not cooperated in filing the necessary documents with the Court. Id. Further, the

19   Nisqually Tribal Council has passed a resolution indicating that Mr. Kover is no longer

20   Nisqually’s counsel. Dkt. #1522 at 6.

21            Accordingly, having reviewed the motion, the documents submitted in support, and the

22   remainder of the record, the Court finds and ORDERS that the Motion for Leave to Withdraw

23   1
         Dkt. #22,248 in Case No. C70-9213 RSM.
24   2
         Dkt. #22,249 in Case No. C70-9213 RSM.

     ORDER – 1
           Case 2:70-cv-09213-RSM Document 22255 Filed 09/02/20 Page 2 of 2



 1   Justin R. Kover as Counsel for Nisqually Indian Tribe (Dkt. #151) is GRANTED. The Clerk

 2   shall terminate Mr. Kover as counsel of record in this subproceeding. Nisqually remains

 3   represented by attorneys Jay Manning and Meghan Gavin.

 4         Dated this 2nd day of September, 2020.

 5

 6

 7
                                               RICARDO S. MARTINEZ
 8                                             CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
